 Case 5:18-cv-01557-FMO-KK Document 144 Filed 01/19/21 Page 1 of 1 Page ID #:5251



1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                 CENTRAL DISTRICT OF CALIFORNIA

9    DEPUY SYNTHES SALES, INC., et al.,          )   Case No. ED CV 18-1557 FMO (KKx)
                                                 )
10                        Plaintiffs,            )
                                                 )
11                 v.                            )   ORDER DISMISSING ACTION
                                                 )
12   STRYKER CORPORATION, et al.,                )
                                                 )
13                        Defendants.            )
                                                 )
14

15          Having reviewed and considered the parties’ Joint Stipulation Regarding Partial Final Order

16   (Dkt. 141), IT IS ORDERED THAT:

17          1. Defendant Stryker Corporation is dismissed with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). This dismissal applies to all claims against it (including but not limited

19   to any purported joint employer issues in this matter).

20          2. The above-captioned action is dismissed with prejudice in all other respects.

21          3. The parties shall comply with all the deadlines and requirements set forth in the Federal

22   Rules of Civil Procedure and Federal Rules of Appellate Procedure as it relates to any appellate

23   or attorney’s fees issues.

24   Dated this 19th day of January, 2021.

25

26                                                                               /s/
                                                                           Fernando M. Olguin
27                                                                     United States District Judge

28
